PUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-5045


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

           v.

BENJAMIN TOD CARTER,

                Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston.  John T. Copenhaver,
Jr., District Judge. (2:09-cr-00055-1)


Argued:   March 20, 2014                  Decided:   April 30, 2014


Before NIEMEYER and DIAZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by published opinion.        Judge Niemeyer wrote the
opinion, in which Judge Diaz and Senior Judge Hamilton joined.


ARGUED: Lex A. Coleman, OFFICE OF THE FEDERAL PUBLIC DEFENDER,
Charleston, West Virginia, for Appellant.   Philip Henry Wright,
OFFICE OF THE UNITED STATES ATTORNEY, Charleston, West Virginia,
for Appellee.    ON BRIEF:   Mary Lou Newberger, Federal Public
Defender, Jonathan D. Byrne, OFFICE OF THE FEDERAL PUBLIC
DEFENDER, Charleston, West Virginia, for Appellant.     R. Booth
Goodwin, II, United States Attorney, Joshua C. Hanks, Assistant
United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY,
Charleston, West Virginia, for Appellee.
NIEMEYER, Circuit Judge:

      Following his conviction and sentencing for possessing two

firearms   while       being    an    unlawful       user   of    and    addicted      to   a

controlled substance (marijuana), in violation of 18 U.S.C. §

922(g)(3), Benjamin Carter appealed, contending that § 922(g)(3)

infringed on his right to bear arms, in violation of the Second

Amendment.      We vacated the judgment and remanded the case to the

district court to allow the government to substantiate the fit

between § 922(g)(3) and the government’s important interest in

protecting the community from gun violence.                        See United States

v. Carter (“Carter I”), 669 F.3d 411 (4th Cir. 2012).                                  After

taking evidence from both sides, the district court held that

the   government        had    carried        its    burden       in    justifying       the

regulation   of    guns       under    §     922(g)(3),     and    Carter      filed    this

second appeal.

      Because     we     agree        with     the    district         court    that    the

government adequately demonstrated a reasonable fit between its

important interest in protecting the community from gun violence

and § 922(g)(3), which disarms unlawful drug users and addicts,

we now affirm.


                                              I

      In Carter I, we recited the facts:

      Responding to complaints of suspected drug activity at
      735 Central Avenue, Charleston, West Virginia, a two-

                                              2
    unit apartment building where Carter was living at the
    time, Charleston police investigated by knocking on
    doors and talking with persons who answered.     After
    finding evidence of marijuana use in the first unit,
    the officers proceeded to knock on Carter’s door.
    Carter answered and allowed the officers to enter his
    apartment.    Upon smelling marijuana, the officers
    questioned Carter, who acknowledged that he had been
    smoking marijuana and indeed that he had been using
    the drug for 15 years.    The officers recovered from
    the apartment 12 grams of loose marijuana, 15 grams of
    partially smoked blunts, a digital scale, $1,000 in
    larger bills, and $122 in smaller denominations.
    Carter also informed the officers about two firearms
    in his closet -- a semi-automatic pistol and a
    revolver -- and disclosed that he had purchased the
    weapons from a friend a week earlier for his defense.
    He later explained in more detail that he had
    purchased the guns because he lived in “a bad
    neighborhood” and needed weapons to protect himself
    and his nephew, who also lived with him in the
    apartment.   Indeed, at sentencing, Carter’s attorney
    represented to the court that one month after Carter’s
    arrest in this case, the other unit in the apartment
    building was burglarized, and his neighbor was shot
    eight times.

Carter I, 669 F.3d at 413.

     After      Carter   was    indicted   for     violating      18   U.S.C.   §

922(g)(3), he filed a motion to dismiss the indictment, arguing

that the statute violated his Second Amendment rights.                   When the

district court denied his motion, Carter entered a conditional

guilty   plea    that    preserved   his   right    to   appeal    the    court’s

ruling on the motion.          After accepting Carter’s guilty plea, the

court sentenced Carter to three years’ probation.

     On appeal, we vacated the judgment and remanded the case to

the district court for further consideration of Carter’s Second


                                       3
Amendment    challenge.       We   assumed    that   Carter’s   circumstances

implicated the Second Amendment but held that, because he could

not claim to be a law-abiding citizen, any infringement of his

right to bear arms would not have implicated a “core” Second

Amendment right.       Carter I, 669 F.3d at 416; see also District

of Columbia v. Heller, 554 U.S. 570, 635 (2008).                We therefore

applied    intermediate      scrutiny    to   review   Carter’s   challenge.

Carter I, 669 F.3d at 417.              Under intermediate scrutiny, the

question    thus    became    whether    there   was   “a   reasonable   fit”

between § 922(g)(3) and “a substantial [or important] government

objective.”        Id. (quoting United States v. Chester, 628 F.3d
673, 683 (4th Cir. 2010)) (internal quotation marks omitted).

       We readily concluded that the government had advanced an

important governmental interest in protecting the community from

crime and, in particular, from gun violence.             Carter I, 669 F.3d

at 417.     On whether disarming drug users and addicts through §

922(g)(3) reasonably served that interest -- whether there was

“a reasonable fit between the important goal of reducing gun

violence and the prohibition in § 922(g)(3)” -- we noted that

the government could “resort to a wide range of sources, such as

legislative text and history, empirical evidence, case law, and

common sense, as circumstances and context require[d].”               Id. at

418.      We found that while the government had made plausible

commonsense arguments about the risks of mixing drugs and guns,

                                        4
it had “presented no empirical evidence or data to substantiate

them.”      Id. at 419-20.             Therefore, in light of Chester and

United     States   v.    Staten,      666 F.3d 154     (4th   Cir.      2011),   we

remanded the case to the district court to “allow the government

to develop a record sufficient to justify its argument that drug

users and addicts possessing firearms are sufficiently dangerous

to require disarming them.”             Carter I, 669 F.3d at 419.

      On    remand,      both   the    government         and     Carter      submitted    a

number of publications and studies to the district court about

the behavioral tendencies of drug users.                        After considering the

evidence, the court concluded that the government had carried

its   burden,   finding         that   the       data    indicated       “a   correlation

between violent crime . . . and drug use.”                             While the court

acknowledged    that      the    government’s           studies    did     not    prove   “a

strict causal nexus” between drug usage and violence, it found

that “the two factors frequently coincide.”                            In addition, it

pointed to “common-sense notions” that supported the fit between

drug users and violence, noting (1) that drug users are more

likely to encounter law enforcement; (2) that their criminal

associations increase the risk of violence; (3) that the high

price of drugs is likely to lead to violent property crimes; and

(4) that drug use impairs judgment.                 The court then concluded:

      Based upon the narrowed design of the statute, the
      empirical and scholarly evidence relied upon, the
      weight of precedent nationwide, and common sense, the

                                             5
     United   States    has   shouldered   its  burden   of
     establishing that section 922(g)(3) is reasonably
     fitted   to   achieve  the    substantial governmental
     objective of protecting the community from crime by
     keeping guns out of the hands of those impaired by
     their use of controlled substances.        The court,
     accordingly, concludes that section 922(g)(3) is
     constitutional as applied to Mr. Carter.

     From the district court’s judgment on remand, Carter filed

this second appeal.


                                      II

     Carter     contends     that,   on       remand,      the   government    still

failed    to    prove    that    a   regulation            disarming    drug   users

reasonably      serves     the   important          governmental       interest   of

protecting the community from gun violence. 1

     The government was required to show that the fit between §

922(g)(3) and the government’s important goal is “reasonable,

not perfect.”       Carter I, 669 F.3d at 417 (quoting United States

v. Marzzarella, 614 F.3d 85, 98 (3d Cir. 2010)).                         It was not

required to prove that “the regulation is the ‘least intrusive

means of achieving the relevant government objective, or that

there    be    no   burden   whatsoever        on    the    individual    right   in

     1
       Carter also presents arguments in his brief that we
previously resolved in Carter I, presumably to preserve them for
further review.   He again argues that we should employ strict
scrutiny in reviewing his claim that § 922(g)(3) infringes on
his Second Amendment rights; that § 922(g)(3) is overly broad;
and that § 922(g)(3) is underinclusive. Because we disposed of
these issues in Carter I, we discuss them no further in this
opinion. See Carter I, 669 F.3d at 416-17, 420-21.


                                          6
question.’”       Staten, 666 F.3d at 159 (quoting United States v.

Masciandaro, 638 F.3d 458, 474 (4th Cir. 2011)).                          Moreover, its

burden in this case was lower than in other § 922(g) Second

Amendment     cases    because     of    §       922(g)(3)’s       “limited      temporal

reach” -- i.e., the fact that § 922(g)(3)’s prohibition lasts

only as long as the individual remains an unlawful drug user or

addict.     Carter I, 669 F.3d at 419.

       Carter argues that the district court, in concluding that

the government carried its burden, erred in two respects:                              (1)

it improperly relied on factors other than empirical evidence in

evaluating the soundness of § 922(g)(3); and (2) it failed to

recognize     that    the   studies     submitted         by    the    government     were

inadequate because they related to drug use generally rather

than   marijuana      use   specifically           and   they    failed    to    prove    a

causal link between marijuana use and violence.                           He maintains

that    the   studies       he   submitted         demonstrate        that,     in   fact,

“marijuana users are not prone to violent behavior.”                            (Emphasis

added).     We address these points seriatim.


                                             A

       On   the   scope     of   the    district         court’s      consideration      on

remand,     Carter    contends    that       the    court      improperly     relied     on

factors other than empirical evidence in evaluating the validity

of § 922(g)(3).         He asserts that in Carter I, we rejected the


                                             7
government’s      use        of    non-evidentiary              support,     such    as     its

reliance     on   common      sense,        and     that    therefore       the   court     was

required to consider only evidence “presented in the crucible of

an    adversary     proceeding.”               While       he    acknowledges       that    the

district     court     did        in    fact    receive         empirical    studies       into

evidence,    he   notes       that       its   determination         “included       a    heavy

reliance on other factors,” such as the “design of the statute,”

the    “weight    of       precedent        nationwide,”          and    “common      sense.”

Without these other factors, he argues, the government’s showing

was insufficient.

       Carter’s argument misreads our prior opinion in this case.

In Carter I, we held that, in establishing the “fit between a

regulation    and      a    governmental          interest,”       the     government      “may

resort to a wide range of sources, such as legislative text and

history,     empirical        evidence,           case     law,    and     common     sense.”

Carter I, 669 F.3d at 418 (emphasis added).                              While it is true

that we found the government’s commonsense arguments, standing

alone, insufficient to justify § 922(g)(3), that did not imply

that legislative text and history, case law, and common sense

could play no role in justifying Congress’s enactment.                                   To the

contrary, we noted that the government’s commonsense arguments

in    this    case         were        plausible     and        therefore     supported       §

922(g)(3)’s constitutionality, observing that the government’s

remaining burden “should not be difficult to satisfy.”                                   Id. at

                                                8
419.     In short, our holding in Carter I clearly did not preclude

the district court from considering factors other than empirical

evidence,       and,     as    such,   the      district       court       did   not       err    in

upholding § 922(g)(3) by relying on “the narrowed design of the

statute,       the    empirical       and    scholarly        evidence[,]         .    .    .    the

weight of precedent nationwide, and common sense.”


                                                B

       Focusing on the substance of the studies presented by the

government to the district court, Carter contends that the data

were    inadequate          because    they     related       to     drug    use       generally

rather than marijuana use specifically and because they failed

to     prove    a     causal      relationship            between    marijuana         use       and

violence.           He   maintains       that       the    studies     he    submitted,           by

contrast, demonstrated that “marijuana users are not prone to

violent behavior.”            (Emphasis added).

       We      have      little    trouble          concluding       that        the       studies

presented       to    the     district      court     by     both    the    government           and

Carter indicate a strong link between drug use and violence.                                       A

study by Carrie Oser and colleagues, offered by the government,

found that probationers who had perpetrated violence in the past

were significantly more likely to have used a host of drugs --

marijuana,          hallucinogens,          sedatives,         and     heroin          --       than




                                                9
probationers who had never been involved in a violent episode. 2

A   2004     survey      of   prisoners    by       the    Bureau    of    Justice,    again

offered by the government, found that almost 50% of all state

and federal prisoners who had committed violent felonies were

drug abusers or addicts in the year before their arrest, as

compared to only 2% of the general population. 3                          That survey also

found that inmates who were dependent on drugs or abusing them

were       much   more    likely     to    have       a    criminal       history. 4     The

government also presented a study by Lana Harrison and Joseph

Gfroerer, which found that individuals who used marijuana or

marijuana         and     cocaine,        in        addition        to     alcohol,     were

significantly         more     likely     to    engage       in     violent    crime   than

individuals who only used alcohol. 5                      And finally, the government

presented a study by Virginia McCoy and colleagues, which found




       2
       Carrie B. Oser et al., The Drugs-Violence Nexus Among
Rural Felony Probationers, 24 J. Interpersonal Violence 1285,
1293 tbl.1 (2009) (hereinafter Oser et al., Nexus).
       3
       Bureau of Justice Statistics, U.S. Department of Justice,
Drug Use and Dependence, State and Federal Prisons, 2004, at 7 &
tbl.6 (2007) (hereinafter BJS Survey).
       4
           BJS Survey, at 7 & tbl.7.
       5
       Lana Harrison & Joseph Gfroerer, The Intersection of Drug
Use and Criminal Behavior: Results from the National Household
Survey on Drug Abuse, 38 Crime & Delinquency 422, 433 tbl.4
(1992) (hereinafter Harrison & Gfroerer, Intersection).


                                               10
that   chronic      cocaine   and    opiate       users       were    more    likely   than

nonusers to engage in robbery and violence. 6

       Carter seeks to marginalize these studies, arguing first

that they are too broad and discuss only “general categories of

offenders,     including      those       who    abuse     a    range    of    controlled

substances.”        He contends that, even if there is a link between

“harder” controlled         substances          and   violence,       the    government’s

evidence does not indicate that marijuana users are prone to

violence.       To   the   contrary,       he     claims       that    the    evidence    he

submitted      disproves      such    a     link.         Yet,        even    if   such   a

particularized demonstration is necessary -- an issue we need

not    reach   --    the   studies    presented          by    the    government       amply

demonstrate a connection between marijuana use specifically and

violence.      The Harrison and Gfroerer study, for instance, found

that, “[e]ven after controlling for other variables[,] such as

age, race, income, education, and marital status, . . . using

marijuana in the past year . . . [was] significantly related to

criminal behavior.” 7          Also, the study by Oser and colleagues




       6
       H. Virginia McCoy et al., Perpetrators, Victims, and
Observers of Violence: Chronic and Non-Chronic Drug Users, 16 J.
Interpersonal Violence 890, 900 (2001).
       7
       Harrison & Gfroerer, Intersection, at 432-35 & tbl. 6.
The study used logistic regression and found that individuals
who used marijuana in the past year were more than twice as


                                           11
found       that,    among       probationers,       individuals      who        had   been

involved in violence were more likely to have used marijuana. 8

Finally, the 2005 National Survey on Drug Use and Health found

that       individuals    arrested       for    a   serious    violent      or    property

offense       in    the   last    year    were      much    more   likely    than      non-

arrestees to have used marijuana. 9

       Moreover, the evidence that Carter offered to refute the

link between marijuana use and violence -- a study by Evelyn Wei

and colleagues 10 -- actually provides additional evidence that

marijuana use and violence coincide. 11                    The Wei study tracked the




likely to report both committing and being booked for violent
crimes.
       8
            Oser et al., Nexus, at 1293 tbl.1.
       9
        Office of Applied Studies, Substance Abuse and Mental
Health Services Administration, National Survey on Drug Use and
Health:    Illicit Drug Use Among Persons Arrested for Serious
Crimes (2005).     This survey found that 46.5% of individuals
arrested for a violent offense (murder, rape, robbery, or
aggravated assault) or a property offense (burglary, theft,
motor vehicle theft, or arson) had used marijuana in the past
year, compared to 10.0% of those not arrested for any serious
offense.
       10
        Evelyn H. Wei et al., Teasing Apart the Developmental
Associations Between Alcohol and Marijuana Use and Violence, 20
J. Contemp. Crim. Just. 166 (2004) (hereinafter Wei et al.,
Teasing Apart).
       11
        Carter also presented a 2003 “West Virginia Drug Threat
Assessment” report to cast doubt on the link between marijuana
use and violence based on its statement that “[m]arijuana
distributors in West Virginia occasionally commit violent crimes


                                               12
behavioral development of “inner-city adolescent males” for ten

years and found that, “at age 18, frequent marijuana users were

11 times more likely than nonfrequent users to . . . engage in

violence.” 12   The study also found that marijuana use in one year

frequently predicted violence in the subsequent year. 13              Carter

argues nonetheless that the Wei study militates in his favor

because, when it controlled for “risk factors,” the correlation

between    marijuana   use   in   adolescence   and   violence   in    young

adulthood was not statistically significant. 14        In this instance,

we do not think that the Wei study’s failure to identify a



to protect their product and turf; however, marijuana abusers
rarely commit violent crimes.”      National Drug Intelligence
Center, U.S. Department of Justice, West Virginia Drug Threat
Assessment 13 (2003). This conclusory statement, however, lacks
any empirical or even anecdotal support, and therefore we accord
it no weight.
     12
          Wei et al., Teasing Apart, at 171, 176.
     13
          Wei et al., Teasing Apart, at 177 & tbl.3.
     14
       Wei et al., Teasing Apart, at 177-178 & tbl.3. To provide
a bit more detail: Wei and colleagues used logistic regression
to measure whether marijuana use in adolescents aged 11 to 14
was correlated with their engaging in violence when they were
aged 15 to 20. To isolate the effect of marijuana use, Wei and
colleagues controlled for various “risk factors”: self-reported
property crime, low academic achievement, poor communication
with caretaker, caretaker perception of bad neighborhood,
African-American  ethnicity,   and   hard  drug   use.     After
controlling for those variables, they found that adolescents who
used marijuana were still 1.91 times more likely to engage in
violence later in young adulthood. However, Wei and colleagues
called this relationship “spurious” because the p-value was only
0.068. Id. at 178.


                                     13
statistically significant correlation is particularly relevant. 15

Indeed, we        note that the study, even when controlling for risk

factors, still found that adolescents who used marijuana were

almost twice as likely to engage in violence when they became

young adults.         Thus, the Wei study, far from undercutting the

government’s position, provides it with strong support.

     Carter also objects to the government’s evidence on the

grounds that it demonstrated, at most, a correlation between

marijuana     use     and    violence        and      not     a    causal    relationship.

Quoting     the     Wei     study,      he   argues         that    “[t]he    relationship

between   marijuana         use   and    violence       ‘is       due   to   the   selection

effects   whereby         these   behaviors          tend    to    co-occur    in    certain

individuals,        not     because      one        behavior       causes    the    other.’”

(Emphasis added) (quoting Wei et al., Teasing Apart, at 166).

     This     argument       is    flawed,          however,       because    it    assumes,

incorrectly,        that      Congress          may     not        regulate        based   on

correlational evidence.              We conclude that it may and that the


     15
        First, we think it rather irrelevant to § 922(g)(3) --
which concerns active unlawful drug users -- whether marijuana
use among adolescents predicts violence years later.     Second,
one of Wei’s “risk factors” was hard drug use.      But Congress
would be well within its rights in disarming marijuana users if
such users were more likely to engage in violence because of
their hard drug use.    Controlling for hard drug use improperly
weakened the correlation. Third, and most critically, a p-value
of 0.068 indicates that there was only a 6.8% chance that the
correlation was due to chance.      Scientists may insist on p-
values of 0.05, but Congress is not so constrained.


                                               14
government need not prove a causal link between drug use and

violence    in   order    to    carry    its      burden    of   demonstrating        that

there is a reasonable fit between § 922(g)(3) and an important

government objective.          See Staten, 666 F.3d at 164-67 (upholding

§ 922(g)(9)’s disarmament of those convicted of a misdemeanor of

domestic violence in large part based on correlational evidence

about recidivism rates).              Indeed, the studies put forward by

both Carter and the government in this case illustrate just how

powerful      correlational      evidence         can    be.      The    Harrison      and

Gfroerer study and the Wei study both used logistic regression

to   show   that   individuals        who    used       marijuana    were    much     more

likely   to     engage   in    violence,         even   controlling      for   multiple

demographic      and     behavioral      variables         including        age,    race,

economic status, marital status, and educational level.                             While

eliminating      these   potentially         confounding         variables     does    not

prove    that    marijuana      use     causes      violence,       it   substantially

bolsters the link and helps to justify regulating gun possession

by marijuana users.           We have emphasized that, under intermediate

scrutiny, the fit between the regulation and the harm need only

be reasonable, not perfect.               Carter I, 669 F.3d at 417.                   The

correlational evidence put forward by the parties in the present

case easily clears that bar.

      While the empirical data alone are sufficient to justify

the constitutionality of § 922(g)(3), we find that common sense

                                            15
provides       further        support.          In        Carter     I,    we      noted     the

government’s argument that “due to the illegal nature of their

activities, drug users and addicts would be more likely than

other       citizens    to    have      hostile      run-ins       with    law   enforcement

officers, which would threaten the safety of the law enforcement

officers       when    guns       are     involved.” 669 F.3d    at     419.     The

government also warned that “the inflated price of illegal drugs

on    the    black     market      could     drive    many    addicts       into    financial

desperation, with the common result that the addict would be

‘forced to obtain the wherewithal with which to purchase drugs

through criminal acts either against the person or property of

another or through acts of vice such as prostitution or sale of

narcotics.’” 16        Id.        Finally, the government suggested that drugs

“impair [users’] mental function . . . and thus subject others

(and    themselves)          to    irrational       and    unpredictable         behavior.” 17

Id.    at    420   (omission         in    original)       (internal       quotation       marks

omitted); see also United States v. Dugan, 657 F.3d 998, 999

(9th Cir. 2011) (“Habitual drug users . . . more likely will

       16
        This hypothesis finds support in the evidence submitted
by the government, which indicates that approximately 18% of
federal and state prisoners committed their crimes in order to
obtain money for drugs. BJS Survey, at 6. This figure rises to
30% for state prisoners arrested for property offenses. Id.
       17
        This suggestion was also borne out by the government’s
evidence, which reports that 32% and 26% of state and federal
prisoners, respectively, were using drugs at the time of their
offense. BJS survey, at 5.


                                               16
have difficulty exercising self-control, particularly when they

are under the influence of controlled substances”).                   We find all

three of these observations convincing, and Carter has provided

no argument grounded in either logic or evidence to undercut

them.

     Finally, we observe that every court to have considered the

issue has affirmed the constitutionality of § 922(g)(3) under

the Second Amendment.        See, e.g., Dugan, 657 F.3d at 999; United

States    v.   Yancey,     621 F.3d 681,   682     (7th   Cir.    2010)     (per

curiam); United States v. Seay, 620 F.3d 919, 925 (8th Cir.

2010); United States v. Richard, 350 F. App’x 252, 260 (10th

Cir. 2009).       Indeed, the majority of these courts found the

statute constitutional without relying on any empirical studies.

See Dugan, 657 F.3d at 999; Seay, 620 F.3d at 925; Richard, 350

F. App’x at 260.

     At    bottom,   we    conclude     that   the    empirical      evidence    and

common sense support the government’s contention that drug use,

including      marijuana   use,   frequently       coincides     with   violence.

Carter has failed to present any convincing evidence that would

call this conclusion into question.                Accordingly, we join our

sister    circuits    in    holding     that   §     922(g)(3)    proportionally

advances    the   government’s     legitimate        goal   of   preventing     gun




                                        17
violence     and   is   therefore   constitutional   under   the   Second

Amendment.    The judgment of the district court is

                                                               AFFIRMED.




                                    18